LAW OFFICES OF MINAKSHI V. HEMLANI, P.C.
Suite C-312 OP Plaza, 285 Farenholt Ave.
Tamuning, Guam 96913
Tel: (671) 588-2030 Fax: (671) 649-2030
mvhemlani@mvhlaw.net

Attorney for Creditor/Defendants
888 Guam, LLC dba Clean Shot Guam


                            UNITED STATES DISTRICT COURT
                              DISTRICT COURT OF GUAM

 IN MATTER OF THE VOLUNTARY
 BANKRUPTCY PETITION OF:                          Case No. 19-00090
                                                  Chapter: 7
 GINA ANN PEREZ CAMPOS and
 JASON PAUL CASTRO CAMPOS




 GINA ANN PEREZ CAMPOS and                        Adv. Proc. No. 20-00001
 JASON PAUL CASTRO CAMPOS
                                                  DEFENDANTS’ MOTION TO DISMISS
                    Plaintiffs,                   FIRST AMENDED COMPLAINT
                                                  SEEKING TO SET PREFERENCE
 vs.                                              PURSUANT TO FRCP 12(b)(1) and
                                                  12(b)(6)
 JOSEPH LOPEZ and MARIE LOPEZ,
 888 GUAM LLC dba CLEAN SHOT GUAM

                   Defendants.



       Defendants/Creditor Joseph and Marie Lopez, and 888 Guam LLC dba Clean Shot Guam,

by and through undersigned counsel of record, move to dismiss Plaintiff’s/Debtor’s First Amended

Complaint Seeking to Set Aside Preference (“Complaint”) (1) for lack of subject matter

jurisdiction, (2) for failure to state a claim upon which relief may be granted, and (3) because a

preferential transfer did not occur pursuant to 11 U.S.C.A §547.




               Case 20-00001 Document 6 Filed 05/30/20 Page 1 of 11
                              RELEVANT PROCEDURAL HISTORY

        Defendants/Creditor filed a Verified Complaint for Specific Performance and alternatively

for Breach of Contract on May 31, 2019, under Superior Court of Guam Civil Case No. CV 0680-

19, with regards to Plaintiffs’/Debtors’ real property located at 311 Monessa Street, Pago Bay,

Chalan Pago (hereinafter, the “Property”). See Case No. 19-00090, Claim 6, Part 2.

        In the Superior Court case, Defendants/Creditor seek specific performance to purchase the

Property based on a Lease Agreement with Option to Purchase or, in the alternative,

Defendants/Creditor seek reimbursement for repairs, maintenance, and improvements to the

Property. As is usual with civil proceedings involving real property, Defendants/Creditor recorded

a Notice of Lis Pendens. See Case No. 19-00090, Claim 6, Part 3.

        Plaintiffs/Debtors were allowed twenty (20) days after the date of service of Summons on

June 14, 2019 to respond to the Superior Court case. On July 3, 2019 (day 19), Plaintiffs/Debtors

filed a voluntary petition for bankruptcy under Chapter 13 (Case No. 19-00090, ECF No. 1) and

state their reason for filing was “in order to stay default judgment against Debtors’ residential 1

property scheduled on the eve of filing.” See Case No. 19-00090, ECF No. 11.

        Defendants/Creditor did not obtain judgment in the Superior Court case because the

bankruptcy proceeding triggered an automatic stay under 11 U.S.C.A. § 362. Defendants/Creditor

had no prior notice or indication that Plaintiffs/Debtors intended to file a voluntary petition for

bankruptcy.

        On April 28, 2020, Plaintiffs/Debtors filed their Complaint pursuant to Section 547 and

522 of the Bankruptcy Code alleging that a preferential transfer occurred when




1
 During the Meeting of the Creditors held March 6, 2020, Assistant U.S. Trustee Curtis Ching determined Debtors’
claim for a homestead exemption on the Property to be inapplicable because Debtors do not reside at the Property.



                 Case 20-00001 Document 6 Filed 05/30/20 Page 2 of 11
Defendants/Creditor filed a Notice of Lis Pendens less than 90 days before Plaintiffs/Debtors filed

their petition for bankruptcy. See Case No. 20-00001, ECF No. 1 at ¶ 1.

        At hearing held May 29, 2020, Plaintiffs/Debtors orally stipulated to dismissal of their

petition for bankruptcy under Chapter 72. See Case No. 19-00090, ECF No. 65. Assistant U.S.

Trustee Ching filed the Stipulation to Dismiss Bankruptcy Case No. 19-00090 on the same date.

See Case No. 19-00090, ECF No. 64. During the May 29, 2020 hearing, it was agreed that at the

hearing to approve said Stipulation to Dismiss, the parties would address any remaining issues

including whether or not this Court would retain jurisdiction of Plaintiffs’/Debtors’ Complaint.

                                           LEGAL STANDARD

    A. LACK OF SUBJECT-MATTER JURISDICTION

        Rule 12(b)(1) of the Federal Rules of Civil Procedure provides a party may move to dismiss

a complaint for lack of subject-matter jurisdiction. Fed.R.Civ.P. 12(b)(1); Fed.R.Bank.P. 7012(b).

A party attempting to invoke the jurisdiction of the federal courts bears the burden of establishing

that jurisdiction. Poplar Run Five Limited Partnership v. Virginia Electric & Power Co. (In re

Poplar Run Five Limited Partnership), 192 B.R. 848, 855 (Bankr. E.D. Va. 1995) (citing Kokkonen

v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994)). The United States Supreme Court described

bankruptcy court jurisdiction as follows:

        The jurisdiction of the bankruptcy courts, like that of other federal courts, is
        grounded in, and limited by, statute. Title 28 U.S.C. § 1334(b) provides that “the
        district courts shall have original but not exclusive jurisdiction of all civil
        proceedings arising under title 11, or arising in or related to cases under title 11.”
        The district courts may, in turn, refer “any or all proceedings arising under title 11
        or arising in or related to a case under title 11...to the bankruptcy judges for the
        district.” 28 U.S.C. § 157(a).




2
  Plaintiffs/Debtors bankruptcy petition was converted from Chapter 13 to Chapter 7 pursuant to the Court’s Order
granting said conversion on January 24, 2020. See Case No. 19-00090, ECF No. 36.



                 Case 20-00001 Document 6 Filed 05/30/20 Page 3 of 11
Celotex Corp. v. Edwards, 514 U.S. 300, 307 (1995). “Proceedings ‘related to’ the bankruptcy

include (1) causes of action owned by the debtor which become property of the estate pursuant to

11 U.S.C. § 541, and (2) suits between third parties which have an effect on the bankruptcy estate.

Id. at 308.

    B. FAILURE TO STATE A CLAIM

          Rule 12(b)(6) of the Federal Rules of Civil Procedure provides a party may move to dismiss

a complaint for failure to state a claim upon which relief can be granted. Fed.R.Civ.P. 12(b)(6);

Fed.R.Bank.P. 7012(b). In order to survive a motion to dismiss, a plaintiff must provide “more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1965 (2007). A pleading

which states a claim for relief must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief…” Fed.R.Civ.P.8(a)(2); Fed.R.Bankr.P.7008. A statement showing

entitlement to relief under Rule 8(a)(2) must include “enough facts to state a claim to relief that is

plausible on its face.” Twombly, 550 U.S. at 570, 127 S. Ct. at 1974.

                                           ARGUMENT
      I.      THE COURT LACKS SUBJECT MATTER JURISDICTION UPON DISMISSAL                     OF THE
              BANKRUPTCY PETITION.
          Assuming this Court grants the Stipulation to Dismiss Bankruptcy Case No. 19-00090,

electronically executed by Assistant U.S. Trustee Ching and Plaintiffs/Debtors counsel of record

(see Case No. 19-00090, ECF No. 64), the Court cannot retain jurisdiction of the

Plaintiffs’/Debtors’ Complaint. While the decision to retain jurisdiction is generally left to the

sound discretion of the court, “the law does not permit the use of discretion when an adversary

proceeding depends upon the bankruptcy case for its existence.” In re Davison, 186 B.R. 741, 742

(1995).




                 Case 20-00001 Document 6 Filed 05/30/20 Page 4 of 11
        The In re Davison court held that an adversary proceeding filed to avoid a preferential

transfer under Section 547 must be dismissed along with the dismissal of a bankruptcy case. Id.

The court reasoned that “results of a dismissal have different consequences, especially for actions

to recover preferential transfers and other actions that depend upon the existence of the bankruptcy

for their viability.” Id. at 743. Specifically, a dismissal reinstates preferential transfers and reverts

property of the estate in the entity where such property was vested before the commencement of

the case. Id. (citing 11 U.S.C. §349(b)).

        Considering the Plaintiffs/Debtors have stipulated to dismiss their bankruptcy petition, the

Court must similarly dismiss the Complaint because the issue of preferential transfer depends on

the existence of the bankruptcy case for its viability. For example, one of the necessary elements

for a preferential transfer under Section 547 is that the transfer was made during a preference

period. 11 U.S.C.A. §547. Without the existence of bankruptcy case, there is no preference period.

        The only purpose of retaining jurisdiction after a bankruptcy closure is to ensure court

orders are properly followed. Id. at 743. “Very often, issues will arise after the case is closed, such

as over the validity of a purported reaffirmation agreement, the existence of post-bankruptcy

discrimination, the validity of securities issued under a reorganization plan, and so on.” In such

instances, it is logical for the bankruptcy courts to hear these proceedings because they “arise

under title 11.” Id. However, that is not the case in an adversary proceeding to avoid and exempt

a preferential transfer under Section 547.

        Approval of the Stipulation to Dismiss effectively reinstates the transfer, if any, and lifts

the automatic stay; mooting disputes between the parties related to the bankruptcy estate. Thus,

there is “no discretion to retain jurisdiction over something which does not exist.” Id. at 744.




                Case 20-00001 Document 6 Filed 05/30/20 Page 5 of 11
     II.    THE COMPLAINT FAILS TO PLEAD SUFFICIENT FACTUAL ALLEGATIONS                            TO
            ESTABLISH A SECTION 547 PREFERENCE.
        The Complaint fails to state a claim upon which relief may be granted and should therefore

be dismissed pursuant to Rule 12(b)(6). Specifically, it fails to allege sufficient facts showing why

Plaintiffs/Debtors are entitled to avoidance and expungement of the lis pendens under Section 547

and 522 of the Bankruptcy Code. An examination of the Complaint under the heightened pleading

standard set forth in Twombly, 550 U.S. 544 and Ashcroft v. Iqbal, 556 U.S. 662 (2009), shows

its failure to plead sufficient factual allegations necessary to establish a Section 547 preference

claim for relief that is plausible.

        For a plaintiff to avoid a preferential transfer, all elements required under Section 547 must

be met. Section 547 provides, in relevant part:

        (b) Except as provided in subsections (c) and (i) of this section, the trustee may,
        based on reasonable due diligence in the circumstances of the case and taking into
        account a party’s known or reasonably knowable affirmative defenses under
        subsection (c), avoid any transfer of an interest of the debtor in property—
               (1) to or for the benefit of a creditor;
               (2) for or on account of an antecedent debt owed by the debtor before such
               transfer was made;
               (3) made while the debtor was insolvent;
               (4) made—
                        (A)on or within 90 days before the date of the filing of the petition;
                        or
                        (B)between ninety days and one year before the date of the filing of
                        the petition, if such creditor at the time of such transfer was an
                        insider; and
               (5) that enables such creditor to receive more than such creditor would
               receive if—
                        (A)the case were a case under chapter 7 of this title;
                        (B)the transfer had not been made; and
                        (C)such creditor received payment of such debt to the extent
                        provided by the provisions of this title.

11 U.S.C.A. §547(b) (emphasis added).




                Case 20-00001 Document 6 Filed 05/30/20 Page 6 of 11
       The above-enumerated elements and the Complaint’s failure to plead sufficient factual

allegations in support of the same are analyzed below.

   A. TRANSFER OF AN INTEREST OF THE DEBTOR IN PROPERTY

       Section 547(b) provides that a trustee may avoid “any transfer of an interest of the debtor

in property…” 11 USC §547(b). Plaintiffs/Debtors allege that Defendants’/Creditor’s recording of

a lis pendens is an action voidable under Section 547 and 522. However, the Complaint contains

no facts in support of the general allegation that Defendants’/Creditors’ actions fall within the

meaning of a transfer under the Bankruptcy Code. Therefore, Plaintiffs/Debtors cannot show it is

plausible that their interest was transferred.

   B. TO OR FOR THE BENEFIT OF A CREDITOR

       The Complaint asserts “the action was for the benefit of the Defendants.” See Case No. 20-

00001, ECF No. 1 at ¶ 15(a). While this conclusory statement recites an element of Section 547,

it is not accompanied by any facts in support. The Complaint alleges preferential transfer occurred

by the recording of a lis pendens but lacks any factual information regarding such recording.

Without factual assertions showing it is plausible that an alleged transfer occurred, the Complaint

fails to satisfy the plausibility standard for claims of relief under Section 547.

   C. FOR OR ON ACCOUNT OF ANTECEDENT DEBT

       Section 547(b)(2) provides that a transfer must be “for or on account of an antecedent debt

owed by the debtor before such transfer was made.” 11 U.S. C. 547(b)(2). The nature and amount

of the antecedent debt is necessary to show entitlement relief under a preferential transfer theory.

In re Valley Media, Inc., 288 B.R. 189 (Bankr.D.Del. 2003). Here, Plaintiff’s/Debtor’s assert that

“the action was taken on account of an alleged debt which arose prior to the action of Defendants,

and prior to the filing of their bankruptcy petition.” See Case No. 20-00001, ECF No. 1 at ¶ 15(b).




                Case 20-00001 Document 6 Filed 05/30/20 Page 7 of 11
However, Plaintiffs/Debtors fails to assert any facts showing the existence or nature of the alleged

antecedent debt.

   D. MADE WHILE DEBTOR WAS INSOLVENT

       For a transfer to be avoidable as a preference, 11 U.S.C.A. § 547(b)(3) requires that the

transfer must have been made while the debtor was insolvent. A debtor is presumed to be insolvent

on and during the 90 days preceding its bankruptcy under Section 547(i); however, that

presumption is not absolute and is rebuttable. In re Koubourlis, 869 F.2d 1319, 19 Bankr. Ct. Dec.

(CRR) 367, Bankr. L. Rep. (CCH) ¶ 72720 (9th Cir. 1989).

       The presumption of insolvency may be rebutted by raising the court’s attention to

documents which appear to establish that debtor’s assets, at a fair evaluation, exclusive of

exempted property, are exceeded by the debts. Id.; see also 11 U.S.C.A. § 101(32) (defining

insolvent as a “financial condition such that the sum of such entity’s debts is greater than all of

such entity’s property, at a fair valuation.”) Rebuttable evidence includes a debtor’s own schedules

and financial disclosures. In re Koubourlis, 869 F.2d 1319.

       Defendants/Creditor      proffers   Plaintiffs’/Debtors’   submitted     financial   schedules,

statements, and disclosures as proof of their solvency on and during the 90 days preceding the

filing of their bankruptcy petition. See Case No. 19-00090, ECF No. 14. On August 16, 2019,

Plaintiffs/Debtors reported that their assets or combined property totaled $205,098.49 and that

their liabilities totaled $165,741.23. See Case No. 19-00090, ECF No. 14, pp. 18-19. It is evident

in Plaintiff’s/Debtor’s financial schedules, statements, and disclosures that they were not insolvent

at the time of filing for bankruptcy; their assets were clearly greater than their debt.

       In fact, Plaintiffs/Debtors may have assets greater than those disclosed. During a Meeting

of the Creditors held March 6, 2020, Assistant U.S. Trustee Ching questioned the inconsistencies




                Case 20-00001 Document 6 Filed 05/30/20 Page 8 of 11
in Plaintiffs’/Debtors’ statement of financial affairs including the increase in Plaintiffs’/Debtors’

cost of living expenses (phone and monthly car payments) during the pendency of the bankruptcy

proceeding. See and compare Case No. 19-00090, ECF Nos. 14 and 34. At the same Meeting of

the    Creditors,   Plaintiffs/Debtors   admitted   receiving   regular   monthly    income    from

Defendants/Creditor in the years 2017 and 2018, but such rental income was not disclosed in their

statement of financial affairs. See Case No. 19-00090, ECF No. 14, p. 6, part 2. In the Stipulation

to Dismiss, the U.S. Trustees contended that “cause exists to dismiss this case under Section 707(a)

of the Bankruptcy Code due to certain inaccuracies in the Debtor’s bankruptcy schedules.” See

Case No. 19-00090, ECF No. 64 at ¶ 3.

         Moreover, Defendants/Creditor disagree with Plaintiffs/Debtors current valuation of the

Property. Plaintiffs/Debtors originally valued the Property at $152,966.00 (Case No. 19-00090,

ECF No. 20) but later significantly decreased that valuation to $48,673.00. See Case No. 19-00090,

ECF No. 45. Section 101(32) requires the consideration of the fair valuation of a debtor’s assets

and not a mere estimate, especially one that is significantly lower than what was previously

reported.

      E. WITHIN 90 DAYS

         A transfer is avoidable under Section 547 if it was made within the 90 day period before

the date of the filing of the petition. 11 USC §547(b)(4)(A). The Complaint states that “the action

was taken within 90 days of the filing of Plaintiff’s petition in bankruptcy.” See Case No. 20-

00001, ECF No. 1 at ¶ 15(d). Other than this conclusory statement, the Complaint fails to provide

factual information surrounding the “recording” or alleged “transfer” and thus fails to satisfy the

plausibility standard for claims of relief.




                Case 20-00001 Document 6 Filed 05/30/20 Page 9 of 11
    F. ENABLED CREDITOR TO RECEIVE MORE THAN IT WOULD UNDER CHAPTER 7

        Avoidance under Section 547 also requires the plaintiff to establish the alleged preferential

transfer enabled the transferee to receive more than they would have under chapter 7. Section

547(b)(5) is a central element of the preference section because it requires a comparison between

what the creditor actually received and what it would have received under [Chapter 7].” 5 Collier

on Bankruptcy, 547.03 (Alan N. Resnick & Henry J. Sommer, eds, 15th ed. rev.) Plaintiffs/Debtors

provided no factual information showing it to be plausible that Defendants/Creditor would have

received less under Chapter 7 than what was received through the alleged preferential transfer.

    III.    RECORDING A LIS PENDENS DOES NOT CONSTITUTE A TRANSFER.
        Plaintiffs/Debtors erroneously argue that a preferential transfer occurred when

Defendants/Creditor recorded a Notice of Lis Pendens on May 31, 2019 and that such action may

be avoided and expunged. See Case No. 20-00001, ECF No. 1 at ¶ 4.

        Under Guam Law, a lis pendens provides notice of a pending litigation and therefore does

not constitute a preferential transfer that the Plaintiffs/Debtors can avoid. A lis pendens “allows a

party ‘[i]n an action affecting the title or the right of possessions of real property’ to record a notice

of lis pendens describing the nature of the action and the property affected.” Hawaiian Rock Prods.

Corp. v. Ocean Hous., Inc., 2016 Guam 4 ¶ 18 (quoting 7 GCA § 14103). The “purpose of lis

pendens is to give constructive or actual notice that there is a pending action which may affect the

title to real property.” Id. (quoting Morioka v. I & F Corp. Guam, Civ. No. 91-00027A, 1991 WL

255842, at *3 (D. Guam App. Div. Nov. 18, 1991), aff’d, 999 F.2d 543 (9th Cir. 1993).

        A transfer is defined as “(A) the creation of a line; (B) the retention of title as a security

interest; (C) the foreclosure of a debtor’s equity of redemption; or (D) each mode, direct or indirect,

absolute or conditional, voluntary or involuntary, of disposing of or parting with— (i) property; or

(ii) an interest in property.” 11 U.S.C.A. §101(54). The Senate Report for the same opines:



               Case 20-00001 Document 6 Filed 05/30/20 Page 10 of 11
       A transfer is a disposition of an interest in property. The definition of transfer is as
       broad as possible. Many of the potentially limiting words in current law are deleted,
       and the language is simplified. Under this definition, any transfer of an interest in
       property is a transfer, including a transfer of possession, custody, or control even
       if there is no transfer of title, because possession, custody, and control are interests
       in property. A deposit in a bank account or similar account is a transfer.

See Senate Report no. 95–989 (emphasis added).

       A Notice of Lis Pendens is not a preferential transfer, since its recording does not “transfer

of an interest of the debtor in property, to or for the benefit of a creditor” within the meaning of

the Bankruptcy Code. Ute Mesa Lot 1, LLC v. First Citizens Bank & Trust Co. (In re Ute Mesa

Lot 1, LLC), 736 F.3d 947 (10th Cir. 2013). The Ute Mesa court reasoned that even though a lis

pendens might render title “unmarketable,” the owner still retains the right to convey that property

and a potential buyer may still opt to purchase the property despite a recorded notice of lis

pendens. Id at 952. The Ute Mesa court ultimately held the filing of a lis pendens does not

constitute a transfer under Section 547 because it “serves as a notice of pending litigation.” Id.

       Because the recording of a lis pendens did not transfer possession, custody, or control of

the Property to Defendants/Creditor, a transfer did not occur.

                                         CONCLUSION

       Based on the foregoing, Defendants/Creditor request this Court grant its Motion to Dismiss

and deny Plaintiff’s/Debtor’s request for relief under Sections 547 and 522.

       Respectfully submitted this 30th day of May 2020

                                                       /s/ Minakshi V. Hemlani, Esq.

                                                       MINAKSHI V. HEMLANI, ESQ.

                                                       Attorney for Defendants/Creditor
                                                       Joseph and Marie Lopez
                                                       888 Guam, LLC dba Clean Shot Guam




               Case 20-00001 Document 6 Filed 05/30/20 Page 11 of 11
